Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving information of a transaction associated with a merchant comprising: a first notification comprising one or more rewards-based payment requests for the transaction, a second notification indicating an authorization of a non-rewards based payment request of a transaction-based amount of the transaction, wherein the authorization causes a payment of the transaction amount to be transmitted, wherein the second notification is sent by the payment application upon being notified by the payment network of the authorization/sending a third notification to the rewards provider, identifying at least: the transaction, the client device or a user of the device, the one or more rewards-based payment requests/receiving a fourth notification authorizing the rewards-based payment request(s)/sending a fifth notification to the device updating the payment application with the one or more rewards-based payment requests having been applied to the transaction. Applicant’s Spec. further describes the claimed invention as pertaining to the commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities- realm: “for facilitating real-time and after-the-fact rewards-based transactions between users and merchants”, “provides additional rewards-based payment and services and benefits to merchants, users, and reward-program providers”.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a server device, a rewards network, a payment network, a merchant network, a client computing device, a backend server, using/calling an API (based on first call to a first API/based on a first response from a second API/based on a second call to a third API/the third API specifies communication protocols connecting a backend server/based on a second response from a third API/based on a third response from the first API). The server device/ rewards network/ payment network/ merchant network/ client computing device/ backend server represent generic computing elements. Using/calling an API represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the computing elements used to implement the claimed invention represent generic computing elements; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea.  The additional element of using/calling an API represents insignificant extra-solution activity – i.e. using an API (application programming interface) is a well known and commonly used type of software interface that connects two or more computer programs so that they communicate with each other, as known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 19, 20 are directed towards a computer-readable medium and device, thus meeting the Step 1 eligibility criterion. The claims comprise similar limitations to those of Claim 1 and do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.
 Remaining dependent claims 2-18 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The dependent claims do not include any additional limitations. The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

				step 2A, prong one – claims do not recite an abstract idea
				claim 1 does not recite one of the enumerated categories of abstract ideas from the 2019 guidance
				claims 1-20 merely involve, and only in part, what could be argued to be a method of organizing human activity, which is insufficient to render an invention patent ineligible.
	Applicant’s arguments are not persuasive. The claimed invention does recite an abstract idea, as noted in the Office Action above: Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving information of a transaction associated with a merchant comprising: a first notification comprising one or more rewards-based payment requests for the transaction, a second notification indicating an authorization of a non-rewards based payment request of a transaction-based amount of the transaction, wherein the authorization causes a payment of the transaction amount to be transmitted, wherein the second notification is sent by the payment application upon being notified by the payment network of the authorization/sending a third notification to the rewards provider, identifying at least: the transaction, the client device or a user of the device, the one or more rewards-based payment requests/receiving a fourth notification authorizing the rewards-based payment request(s)/sending a fifth notification to the device updating the payment application with the one or more rewards-based payment requests having been applied to the transaction. Applicant’s Spec. further describes the claimed invention as pertaining to the commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities- realm: “for facilitating real-time and after-the-fact rewards-based transactions between users and merchants”, “provides additional rewards-based payment and services and benefits to merchants, users, and reward-program providers”. Independent claims 19, 20 are directed towards a computer-readable medium and device, thus meeting the Step 1 eligibility criterion. The claims comprise similar limitations to those of Claim 1 and do recite the same abstract idea as Claim 1.   Remaining dependent claims 2-18 further narrow the abstract ideas of the independent claims. 

				claims provide technical improvement, resulting from the claims as demonstrated in the Specification
	The claimed invention, when implemented, does not improve the functioning of the computing device itself, nor does it improve another technology/technical field. Applicant’s Spec. further describes the claimed invention as pertaining to the commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities- realm, and as seeking to, at best, when implemented, optimize a business practice/goal: “for facilitating real-time and after-the-fact rewards-based transactions between users and merchants”, “provides additional rewards-based payment and services and benefits to merchants, users, and reward-program providers”. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				step 2A, prong two – claims recite an integration of any alleged judicial exception into practical application
				the additional claim limitations  impose a meaningful limit on any alleged judicial exception
	Applicant’ arguments are not persuasive. The additional elements of the claimed invention do not integrate the alleged judicial exception into a practical application; the additional elements do not impose a meaningful limit on the recited judicial exception. There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; there are no additional elements that reflect an improvement in the functioning of a computer, or an improvement to another technology/technical field. This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a server device, a rewards network, a payment network, a merchant network, a client computing device, a backend server, using/calling an API (based on first call to a first API/based on a first response from a second API/based on a second call to a third API/the third API specifies communication protocols connecting a backend server/based on a second response from a third API/based on a third response from the first API). The server device/ rewards network/ payment network/ merchant network/ client computing device/ backend server represent generic computing elements. Using/calling an API represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Independent claims 19, 20 are directed towards a computer-readable medium and device, thus meeting the Step 1 eligibility criterion. The claims comprise similar limitations to those of Claim 1 and do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible.  Remaining dependent claims 2-18 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The dependent claims do not include any additional limitations. The claims are not patent eligible.  
		
				these limitations provide particular requirements of components specifically configured to affect the technological advancements described in the Spec. and recited in the claims
				Applicant points to the Spec., para 11, as disclosing technological advantages of the described systems and methods over existing systems and methods
	Applicant’s arguments are not persuasive. The claimed invention, when implemented, does not improve the functioning of the computing device itself, nor does it improve another technology/technical field. The computing elements used to implement the claimed invention represent generic computing elements, as noted above; they do not, alone or in combination, integrate the judicial exception in a practical application, or represent significantly more than the abstract idea itself – see Office Action above for the reasoned, detailed 35 USC 101 analysis. Applicant’s Spec. further describes the claimed invention as pertaining to the commercial interaction – i.e. advertising activities/behaviors, business relations, sales activities- realm, and as seeking to, at best, when implemented, optimize a business practice/goal: “for facilitating real-time and after-the-fact rewards-based transactions between users and merchants”, “provides additional rewards-based payment and services and benefits to merchants, users, and reward-program providers”. There is no technical support/technical evidence in the Applicant’s Spec., including para 11, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

				claimed invention is similar to USPTO Example 42, Claim 1, and thus is directed to patent-eligible subject matter
				the additional elements recite a specific manner of performing a task by a computing system in a manner that results in an overall improvement of the computing system
	Applicant’s arguments are not persuasive. The instant claimed invention and USPTO Example 42, Claim 1, have different fact patterns and claim sets, and thus they are not analogous. In Example 42, Claim 1, it was deemed that the claim as a whole integrates the recited method of organizing human activity into a practical application – i.e. the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a structured format regardless of the format in which the information was input by the user. Contrary to Example 42, Claim 1, the additional elements of the instant claimed invention do not  recite a specific improvement over prior art systems by allowing remote users to share information in real time in a structured format regardless of the format in which the information was input by the user. The additional elements of the instant claimed invention, do not, alone or in combination , integrate the judicial exception to a practical application, nor do they represent significantly more than the abstract idea itself – see Office Action above for the detailed, reasoned 35 USC 101 analysis.


				Step 2B – claims recite significantly more than the alleged judicial exception
	Examiner respectfully disagrees. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the computing elements used to implement the claimed invention represent generic computing elements; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea.  The additional element of using/calling an API represents insignificant extra-solution activity – i.e. using an API (application programming interface) is a well known and commonly used type of software interface that connects two or more computer programs so that they communicate with each other, as known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claims 19, 20 are directed towards a computer-readable medium and device, thus meeting the Step 1 eligibility criterion. The claims comprise similar limitations to those of Claim 1 and do recite the same abstract idea as Claim 1.  The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claims are not patent eligible. Remaining dependent claims 2-18 further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The dependent claims do not include any additional limitations. The claims are not patent eligible.  

				claimed invention is similar to Bascom, and thus is directed to patent-eligible subject matter
	Examiner respectfully disagrees. The instant claimed invention and Bascom have different claim sets and different fact patterns, and therefore the two are not analogous.  Furthermore, in Bascom, the Courts concluded that the claim limitation takes as an “ordered combination” under step two are an inventive concept, sufficient for patent eligibility under 35 USC 101. When considered as an ordered combination, the Federal Circuit concluded the claims provided "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." Id. Because of the ordered combination elements, the claims in Bascom were considered to improve the functionality of the computer, and thus amounted to significantly more under step two of the Alice analysis. Contrary to Bascom, the instant claimed invention, when implemented, does not improve the functionality of the computer nor does it improve a technology/technical field.  The present claims recite an abstract idea using additional elements that are generic computing components as discussed supra, or at best, improving an abstract idea - not an inventive concept. There is no technical evidence/technical support in the Applicant's Specification of technical improvements or of a technical solution to a technical problem.

				The 35 USC 112 (b) rejection should be withdrawn, as the merchant and the payment network are two different entities , as opposed to one entity “the merchant network”


				The 35 USC 112 (b) rejection – regarding the recitation of “the rewards provider” has been overcome and should be withdrawn, as claims 1, 19, 20 have been amended
	Examiner agrees. The 35 USC 112 rejections have been overcome and have been withdrawn.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
8/26/2022